

115 HRES 390 IH: Expressing strong disapproval of the President’s announcement to withdraw the United States from the Paris Agreement.
U.S. House of Representatives
2017-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 390IN THE HOUSE OF REPRESENTATIVESJune 16, 2017Mr. Schneider (for himself, Ms. Adams, Mr. Aguilar, Ms. Barragán, Ms. Bass, Mr. Bera, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Ms. Bordallo, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mrs. Bustos, Mr. Butterfield, Mr. Capuano, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Ms. Castor of Florida, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Cooper, Mr. Costa, Mr. Courtney, Mr. Crist, Mr. Crowley, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Mr. Engel, Ms. Eshoo, Mr. Espaillat, Ms. Esty of Connecticut, Mr. Evans, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Ms. Gabbard, Mr. Gallego, Mr. Garamendi, Mr. Gene Green of Texas, Mr. Gonzalez of Texas, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Heck, Mr. Higgins of New York, Mr. Himes, Mr. Huffman, Ms. Jayapal, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kihuen, Mr. Kildee, Mr. Kilmer, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Lipinski, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Mr. Meeks, Ms. Meng, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. Moulton, Ms. Moore, Mrs. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Nolan, Ms. Norton, Mr. O'Halleran, Mr. O'Rourke, Mr. Pallone, Mr. Panetta, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Richmond, Ms. Rosen, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, Ms. Sánchez, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schrader, Mr. Scott of Virginia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Sherman, Ms. Slaughter, Mr. Smith of Washington, Ms. Speier, Mr. Soto, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Mr. Vargas, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Veasey, Ms. Maxine Waters of California, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, and Ms. Blunt Rochester) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing strong disapproval of the President’s announcement to withdraw the United States from
			 the Paris Agreement.
	
 Whereas global climate change is a threat to the United States national security, public health, national economy, and the legacy we will leave to our children;
 Whereas the National Intelligence Council’s 2016 report on Implications for U.S. National Security of Anticipated Climate Change stated that climate change is projected to produce more intense and frequent extreme weather events, multiple weather disturbances, along with broader climatological effects, such as sea level rise, and that these outcomes are almost certain to have significant direct and indirect social, economic, political, and security implications during the next 20 years;
 Whereas in March 2017, Secretary of Defense James Mattis, in written testimony to the Senate Armed Services Committee, stated that climate change can be a driver of instability and the Department of Defense must pay attention to potential adverse impacts generated by this phenomenon;
 Whereas according to the 2014 National Climate Assessment, climate change poses increased health risks, including respiratory disease and asthma attacks resulting from higher levels of ground-level ozone, heat stroke, and cardiovascular failure due to warmer temperatures, increased distribution of vector-borne diseases due to a changing climate, and mental health problems and fatalities related to extreme weather events, such as hurricanes, floods, and wildfires;
 Whereas the most vulnerable among us, including children, the elderly, low-income individuals, and those with underlying health conditions, face even greater health risks as a result of climate change;
 Whereas investing in energy efficiency and clean energy technologies is an extraordinary job creation opportunity for the United States with the Department of Energy reporting that the solar and wind energy industries employed almost 475,000 people in 2016, and that in 2016 the solar workforce increased by 25 percent and wind employment increased by 32 percent;
 Whereas the United States can lead the world in innovation and manufacturing clean energy technologies, creating good-paying jobs, modernizing the energy grid, and growing new companies that will be the titans of a new clean energy economy;
 Whereas leaders of the world’s religious communities recognize the grave threat to humanity posed by climate change and our moral obligation to protect the earth and its people publicly have called upon politicians, business leaders, and the faithful to take action to address climate change;
 Whereas the Paris Agreement is an international accord that aims to limit the increase in global temperatures to less than two degrees Celsius and urges efforts to limit the increase to one and a half degrees Celsius by 2100;
 Whereas the Paris Agreement was adopted on December 12, 2015, opened for signature on April 22, 2016, and entered into force on November 4, 2016;
 Whereas 195 parties, including the largest emitters of carbon pollution—China, the European Union, and India—have signed the Paris Agreement;
 Whereas United States withdrawal from the Paris Agreement reneges on our commitment to the global community to fulfill our responsibility as a party to the United Nations Framework Convention on Climate Change and as a major emitter of carbon pollution to reduce our emissions;
 Whereas the United States exit from the Paris Agreement will cede leadership on clean energy technologies, and the jobs they create, to China and other nations;
 Whereas in an open letter to President Trump, Members of Congress, and global leaders, more than 1,000 companies and investors expressed support for United States participation in the Paris Agreement and for upholding our commitment to cut carbon emissions in order to create jobs and boost our economic competitiveness;
 Whereas, on April 26, 2017, more than a dozen major energy and technology companies sent a letter to President Trump expressing support for the Paris Agreement stating that U.S. business interests are best served by a stable and practical framework facilitating an effective and balanced global response;
 Whereas in the days after President Trump signaled his intention to withdraw the United States from the Paris Agreement, leaders from more than 100 nations reaffirmed their commitment to the Paris Agreement and called on all parties to uphold it, and to strengthen efforts over time;
 Whereas a group of States, including California, Connecticut, Delaware, Hawaii, Massachusetts, Minnesota, New York, Oregon, Rhode Island, Vermont, Virginia, Washington, and the territory of Puerto Rico, have all joined the United States Climate Alliance, a bipartisan group of States committed to upholding the goals of the Paris Agreement;
 Whereas following the President’s announcement more than 1,000 mayors, college and university leaders, businesses, and investors in the United States announced their continued support for the Paris Agreement; and
 Whereas millions of Americans have made their voices heard in support of the Paris Agreement, and the United States upholding its commitments to the international community to reduce carbon pollution for the benefit of good-paying jobs, families, and the environment now and in future generations: Now, therefore, be it
	
 That the House of Representatives— (1)strongly disapproves of the President’s announcement to withdraw the United States from the Paris Agreement;
 (2)commends the group of States, cities, colleges and universities, businesses, investors, and individuals who have publicly expressed their support for the Paris Agreement; and
 (3)urges the President to reverse his decision and maintain United States participation in the Paris Agreement.
			